Case 1:19-cv-22702-KMW Document 129-8 Entered on FLSD Docket 08/04/2020 Page 1 of 2

Exhibit H
 

 

Case 1:19-¢v-22702-KMW Document 129-8 ~ Enteréd on FLSD Dockét 08704720207 Page Z OT Z
Case 1:20-cv-22329-CMA Document 19-1 Entered on FLSD Docket 07/13/2020 Page 2 of 2

UNITED STATES DISTRICT COURT __
IN AND FOR THE SOUTHERN DISTRICT OF FLORIDA

Case No. 1:20-cy-22329-CMA

CORI ANN GINSBERG on behalf of herself
and all others similarly situated,

Plaintiff,
¥.
AZORIO, LLC,

Defendant.

/
DECLARATION
1, Magdalena Rozio, under penalties of perjury,. affirm and state that T have

knowledge and could competently testify to the following facts:

1. Tam over the age of 18 and have personal knowledge of the matters asserted herein.

2. I am a managing member of Defendant AZORIO, LLC.

3. Vitamins Because, LLC (vitaminsbecause.us) is the sole source from which
AZORIO, LLC purchases its inventory.

I deciare under penalty of perjury under the laws of the United State of America that the
foregoing is true.and correct.

Dated: Of | 3) gh 20

 
  
